UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-1685



BARBARA SCHWARZ,

                                               Plaintiff - Appellant,

          versus


UNITED STATES PAROLE        COMMISSION;   FEDERAL
BUREAU OF PRISONS,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
98-154-PJM)


Submitted:   July 2, 1998                     Decided:   July 22, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Barbara Schwarz, Appellant Pro Se. Larry David Adams, Assistant
United States Attorney, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Barbara Schwarz appeals a district court order granting Defen-

dants summary judgment in an action filed under the Freedom of

Information Act (FOIA), 5 U.S.C. § 552 (1994). We have reviewed the

record and the district court’s opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Schwarz v. United States Parole Comm’n, No. CA-98-154-PJM

(D. Md. May 1, 1998). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2